DETAILED ACTION
This office action is responsive to the amendment filed August 26, 2022. By that amendment, claims 1 and 16 were amended. Claims 1-17 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant did not particularly present any arguments related to the rejections of record except to state that the newly added limitations were agreed during the interview to overcome the rejection of record. A new rejection is presented, below, as necessitated by the amendments to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emannuel (US 2009/0281580 A1) (as presented on applicant’s IDS) in view of Rosenberg (US 4,013,071).
Regarding claim 1, Emannuel teaches a fixation device as at fig. 6. The device includes
an outer member 2 including an elongated body portion, a slotted tail portion near 10, and an unthreaded portion proximal to the slotted tail portion (unthreaded cylindrical portion between head 6 and shank near marking 7 in fig. 1), the outer member defining a central bore 5 therethrough extending along a central longitudinal axis; 
an inner member 3 disposed within the central bore 5 of the outer member 2; and 
an expansion member 24 coupled to the inner member 2, wherein proximal movement of the inner member 3 relative to the outer member 2 moves the expansion member 24 into the slotted tail portion of the outer member 2 such that the slotted tail portion 10 moves from an undistended configuration as in fig. 6 to a distended configuration as in fig. 9.

Emannuel fails to teach the unthreaded portion being adjacent to the slotted tail portion near 10. 
Rosenberg teaches two embodiments of fixation devices (fig. 1-4; fig. 6-8), each including an outer member 2/60, an inner member 3/70, and an expansion member 35/74.  The outer member includes a slotted tail portion 26/66 with a central bore 24/64 therethrough.  In the first embodiment, the outer member 2 is threaded along a large extent of the shank, and an unthreaded portion on that shank is not adjacent the slotted tail portion 26 (rather, unthreaded portion is adjacent the head 22). In the second embodiment, the outer member 70 is only partially threaded along its shank-length and includes an unthreaded portion proximal to and adjacent the slotted tail portion 66 (portion of shank 61 which does not include threads 63). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Emannuel device with threads of various extents along the shank length. This is a common and well known variation in different fastener designs. As evidenced by Rosenberg, it was clear that two expandable fastener designs for use with internal expansion members, the fasteners having different lengths of thread, were obvious variants of one another. Substitution of one thread length for another was obvious to try in Emannuel as shown by the teaching of Rosenberg. 
Regarding claim 2, the Emannuel outer member 2 includes a head portion 6 defining an opening 15 therein in fluid communication with the central bore 5. 
Regarding claim 3, the Emannuel inner member 3 is disposed within the central bore 5 distal to the opening 15 defined in the head 6 of the outer member 2, the inner member movable longitudinally within the central bore 5 (compare figs. 6 and 9). 
Regarding claim 4, the Emannuel elongated body portion of the outer member 2 tapers distally towards the slotted tail portion 10 (taper to a point at the tip). 
Regarding claim 5, the Emannuel elongated body includes helical threads disposed on an outer surface thereof as seen in the figures. 
Regarding claims 6-9, the Emannuel slotted tail portion 10 includes at least one slit 9 defined therein. The at least one slit extends longitudinally through at least a portion of a length of the slotted tail portion 10 and is open at a distal end of the outer member 2. The slotted tail portion includes two slits 9. The portions of 10 about the slits 9 are formed as concentric arcs extending from an outer surface of the slotted tail portion 10 as best seen at fig. 8. 
Regarding claim 10, the Emannuel central bore 5 includes a first portion (portion of 5 proximal to narrowed portion at 17), a second portion (narrowest portion of 17) having a diameter smaller than the diameter of the first portion, and a third portion (ramped portion of 17) having a varying diameter. 
Regarding claims 11-14, the Emannuel inner member 3 includes a threaded head 21/20, a proximal shaft proximal of 23, and a distal shaft 23. The movability and interaction of the inner and outer members is demonstrated by comparing figs. 6 and 9. The inner member 3 includes a distal tip 24 extending distally through the expansion member. The head 21/20 threadedly engages with a threaded inner surface 15 of the outer member 2 defining (a portion of) the first portion of the central bore 5. 
Regarding claim 15, the Emannuel expansion member 24 includes a body having a proximal portion (near junction with 23 in fig. 2) and a distal portion (wider portion of 24), the diameter of the distal portion being wider than a diameter of the proximal portion. When the slotted tail portion 10 is in the distended position of fig. 9, the distal portion of 24 exerts a radial force on 10. 
Regarding claims 16 and 17, the claimed methods are clearly demonstrated by use of Emannuel. (e.g. implanting into bone, [0001]; threaded relative movement of 2 and 3 shown at figs. 6 and 9). A distal tip portion of the device tapers distally, including threads as seen clearly in figs. 1, 5 and 6. Use of the device (as modified in view of Rosenberg) is not considered to have been changed in any way, and the methods are obvious for the same reasons as it was obvious to combine the two references in rejecting claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799